DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	This action is in response to REMARKS filed 09/16/2021. Claims 1, 3-5, and 7-10 of US Application No. 16/617,778, filed on 09/16/2021, are currently pending and have been examined. Claims 1 and 3-5, and 7-10 have been amended and claims 2 and 6 have been cancelled.
	
Response to Arguments

	Applicant’s arguments with respect to claims 1-10, interpreted under 35 U.S.C. §112(f), have been fully considered and are persuasive. Therefore, the previous interpretation has been withdrawn.

	Applicant’s arguments with respect to claims 1-10, rejected under 35 U.S.C. §112(b), have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn.



	Applicant’s arguments with respect to claims 1-5, 7, 9, and 10, rejected under 35 U.S.C. §102(a)(1), have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn.

	Applicant’s arguments with respect to claims 6 and 8, rejected under 35 U.S.C. §103, have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn.

	Applicant has amended claims 1-10 to remove the necessity of the 112f interpretation. Therefore, the previous interpretation is withdrawn.

	Applicant has amended claims 1-10 to overcome the 112(b) rejection. Therefore, the previous rejections are withdrawn.

	Applicant has amended independent claim 10 to include “A non-transitory computer-readable medium having stored thereon computer-executable instructions…” This limitation overcomes the previous software pro se rejection under 35 U.S.C.  §101. Therefore, the previous rejection is withdrawn.



	Applicant has amended claims 1, 9, and 10 to include the limitation “…and control start of an engine of the automobile based on a confirmation of completion of the reproduction of the output content which is the image content of the accident.” This limitation is not taught by the prior art, “Fujifilm”, and therefore the previous rejection, under 35 U.S.C. §102(a)(1) is withdrawn. 

	Applicant argues, with respect to amended claims 1, 9, and 10, that neither Fujifilm nor Urano discloses “and control start of an engine of the automobile based on a confirmation of completion of the reproduction of the output content which is the image content of the accident.” 

	Fujifilm discloses that a driver ID, i.e., data required for the danger location display, occurs prior to the starting of the vehicle. While Urano discloses preventing the start of the vehicle based on objects within a predetermined distance of the vehicle. Urano further teaches using imaging equipment to identify objects within its environment. However, neither Fujifilm nor Urano explicitly teach that the start condition includes image content of an accident. Therefore, the previous rejections under U.S.C. 35 §102 and §103 are withdrawn.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 3-5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al. (JP 2014154005 A, hereinafter referred to as “Fujifilm”) in view of Phys.org (“Waze Traffic App Integrated in Google Maps”, hereinafter referred to as “Phys.org”) and in further view of Urano (US 2018/0181128 A1, hereinafter referred to as “Urano”).

	Regarding claims 1, 9, and 10, Fujifilm discloses danger information provision method, device, and program and teaches: 

An information processing apparatus comprising: (danger information processing system 10 is a system for acquiring danger factors - See at least ¶ [0030] and Fig. 1)

circuitry configured to: (system 10 includes a tablet terminal 11, a danger information processing device 12, a map DB (database) 14, and a driving analysis device 15, i.e., circuitry - See at least ¶ [0031] and fig. 1)

set a traveling route of an automobile; (route retrieval unit 29 retrieves a predetermined route for going to the destination from the current position and inputs it to the control unit 20 - See at least ¶ [0051])

extract a danger point from the set traveling route; (the control unit 20 acquires from the map DB 14 the map data in the range including the predetermined traveling route and the danger information registered in the same time period as the predetermined traveling time period for each road section of the predetermined traveling route - See at least ¶ [0054])

determine, as output content, content indicating danger of the danger point extracted from the set traveling route; (control unit 20 drives the screen display unit 27 based on the acquired map data and the danger information and displays the map image including the predetermined traveling route and the danger information on the display 27 - See at least ¶ [0055])

reproduce the determined output content wherein the reproduced output content is image content of an [danger] at the extracted danger point; and (The danger information processing device 12 receives the information added image from each tablet terminal 11. The danger information processing device 12 acquires a danger factor from each image and each operation / behavior information in each information added image, and determines the danger type to be warned for each road section and time period by statistical processing based on the acquired danger factor. Examples of the danger type includes "contact with a pedestrian", "contact with a bicycle", "popping-out of a person", "collision with a forward vehicle", "collision with an oncoming vehicle", "contact with a parallel vehicle", "collision at the meeting time", "slip", and the like. - See at least ¶ [0037])

	Fujifilm discloses receiving image data from many tablets, i.e., other vehicles, to determine a danger on a path. These dangers include potential for collisions with road objects. Fujifilm does not explicitly disclose sending images of already occurred accidents. However, Phys.org discloses Waze traffic application and teaches:

reproduce the determined output content wherein  the reproduced output content is image content of an accident at the extracted danger point; and (Drivers can upload comments, along with pictures, from along their routes to alert fellow "Wazers" to anything from accidents or detours, to a favorite place to grab a cup of coffee - See at least ¶11)



	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the danger information provision method, device, and program of Fujifilm to provide for the accident alerts, as taught in Phys.org, to make it easier to navigate your daily life. (At Phys.org ¶ 2)	

	Fujifilm teaches that the driver ID, i.e., data required for the danger location display, occurs prior to the starting of the vehicle. Fujifilm does not explicitly disclose a control unit performing engine start control to allow engine start on a basis of confirmation of completion of a reproduction process of the output content which is the image content of the accident. However, Urano discloses autonomous driving system and teaches:

control start of an engine of the automobile based on a confirmation of completion of the reproduction of the output content []. (The engine starting condition determination unit 17 may determine whether or not the 

	The combination of Fujifilm and Urano does not explicitly teach that the output content is the image content of the accident.

	However, Phys.org further teaches:

[] the reproduction of the output content which is the image content of the accident. (Drivers can upload comments, along with pictures, from along their routes to alert fellow "Wazers" to anything from accidents or detours, to a favorite place to grab a cup of coffee - See at least ¶11)

	In summary, Urano teaches that the engine start condition may include the complete calculation of a route and the environment of the vehicle including objects within a predetermined distance from the vehicle. Urano does not teach that the output content includes an image of an accident. However, Phys.org discloses alerting its users to accidents, i.e., an object, along the path of travel they have selected. 


	Regarding claim 3, Fujifilm further teaches: 

wherein the circuitry is further configured to determine, as the output content, past accident content at a site near the danger point extracted from the set traveling route. (The individual danger level is calculated based on current individual danger level and each past individual danger level. Each past individual danger level is acquired from the danger level DB 35 by using the section ID of the road section specified by the specification unit 33, i.e., at a site near the danger point extracted from the travelling route, the time period, and the danger type, i.e., accident content, corresponding to the statistical danger level to be calculated. - See at least ¶ [0070])

	Regarding claim 4, Fujifilm further teaches: 

wherein the circuitry is further configured to: estimate a time of arrival of the automobile to the danger point from a time of setting the traveling route; (the route retrieval unit 29 obtains a predetermined traveling time period in each road section on the predetermined traveling route based on, for example, the departure time and inputs it to the control unit 20. The current location, destination, and departure time are input by operating the touch panel 11. The normal display mode in the information display mode is a mode for displaying the danger information in the predetermined traveling time period for each road section of the predetermined traveling route - See at least ¶ [0051]; The danger information processing device 12 determines the danger type to be warned for each road section and time period by statistical processing based on the acquired danger factor - See at least ¶ [0037]) estimate a distance to the danger point from a start of the set travelling route; (The map DB 14 stores map data for displaying a map image and road information data. The road information data includes position information of each road on which an automobile travels on the map image and connection information of roads. In the road information data, each road including a crossover point is divided into one or more road sections, and the road information data includes information indicating the area of each road section and danger information is stored for each road section - See at least ¶ [0038] The distance of the road section or the division position can be appropriately set, but preferably the same road section can be used as the range that the road traffic condition and the surrounding environment can be regarded as the same - See at least ¶ [0039]) and determine, as the output content, past accident content at a site near the danger point at the estimated time of arrival. (the control unit 20 accesses the map DB 14 via the communication unit 26 to obtain from the map 

	Regarding claim 5, Fujifilm further teaches: 

wherein the circuitry is further configured to: store a context/output-content correspondence map in which a context indicating condition data and content corresponding to the context are registered in association with each other; and (in the danger level DB 35, i.e., a storage unit, each individual danger level obtained so far is stored for each road section on the road information data of the map DB 14. For each individual danger level of the danger level DB 35, the corresponding danger type, time period, and section ID, i.e., context/output-content corresponding to road information data of the map DB 14, are given, and by designating them, each individual danger level having the same road section, time period and danger type can be read out - See at least ¶ [0071])

determine, as output content, the content indicating danger at the danger point based on the stored context/output-content correspondence map. (in the danger level DB 35, each individual danger level obtained so far is stored for each road section on the road information data of the map DB 14 - See at least ¶ [0071])

	Regarding claim 7, Fujifilm further teaches: 

further comprising at least one of a display device mounted on the automobile or a portable terminal of a driver of the automobile. (The danger information provision device can be an output unit mounted on the vehicle. For example, in addition to the tablet terminal, a portable terminal device such as a smart phone (multi-function telephone) or a notebook PC is preferable. Also, a vehicle navigation device may have the function of the output unit of the danger information provision device. Furthermore, the output unit of the danger information provision device may be a dedicated device - See at least ¶ [0034])

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujifilm in view of Phys.org and Urano , as applied to claim 1, and in further view of Ahmed et al. (US 2016/0342406 A1, hereinafter referred to as “Ahmed”)

	Regarding claim 8, Fujifilm does not explicitly teach wherein the circuitry is further configured to control a projector to display the image content on a windshield of the automobile. However, Ahmed discloses presenting and interacting with audio-visual content in a vehicle and teaches: 

wherein the circuitry is further configured to control a projector to display the image content on a windshield of the automobile. (HUD 230 

	In summary, Fujifilm discloses a danger information provision method, device, and program. Fujifilm further teaches that the information regarding the route is displayed on a display unit mounted in the vehicle. Fujifilm does not explicitly teach that this display unit is a projector HUD. However, Ahmed discloses presenting and interacting with audio-visual content in a vehicle and teaches the use of a HUD. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle mounted display of Fujifilm, Phys.org, and Urano to provide for the HUD, as taught in Ahmed, to provide improved display functionality for a driver or passenger of an automobile. (At Ahmed ¶ [0048])	

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/C.L.C./Examiner, Art Unit 3662              

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662